      Case 1:20-cv-03890-LTS-SDA Document 30 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Donald A. Lord,                                                              10/30/2020

                                Plaintiff,
                                                               1:20-cv-03890 (LTS) (SDA)
                    -against-
                                                               ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Tuesday, January 5,

2021 at 10:00 a.m. to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

       The Court hereby notifies the parties that it intends to conduct the conference in this

action in conjunction with conferences in the related cases in order to discuss the coordination

of these proceedings to the extent practicable.

       The Clerk if Court is directed to mail copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               October 30, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
